                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
vs.                                                  )       Case No. 03-03133-01-CR-S-MDH
                                                     )
BRANDON SPOON,                                       )
                                                     )
               Defendant.                            )

                                            ORDER

       Before the Court is Defendant’s Pro Se Motion for Early Termination of Supervised

Release. (Doc. 31). For the reasons set forth in this Order, the Court denies Defendant’s motion.

In 2004, Defendant pleaded guilty to charges of being a felon in possession of a firearm, in

violation of Title 18, United States Code, Section 922(g)(1), and possession of stolen firearms, in

violation of Title 18, United States Code, Section 922(j). On May 25, 2004, Defendant was

sentenced to a total sentence of 180-months’ imprisonment, followed by a 5-year term of

supervised release, after the Court concluded that the Defendant was subject to the terms of the

Armed Career Criminal Act due to his convictions for second degree assault, first degree assault,

and first degree burglary. (Doc. 34).

       After three years of supervised release, Defendant requests that this Court terminate his

supervised release. To this point, Defendant has complied with the conditions of supervision,

maintained employment, and resides in a stable home. His term of supervised release is scheduled

to expire on August 10, 2022. Both the Government and the United States Probation Office oppose

Defendant’s request. (Docs. 32, 34).




                                                1

         Case 6:03-cr-03133-MDH Document 35 Filed 11/10/20 Page 1 of 2
       The Court has broad discretion in determining whether to terminate a term of supervised

release. United States v. Mosby, 719 F.3d 925, 930-31 (8th Cir. 2013). Section 3583(e)(1) of Title

18 of the United States Code directs a court to consider the nature of the offense and the offender’s

history, as well as public safety and deterrence. The Court may discharge an offender from

supervised release “if it is satisfied that such action is warranted by the conduct of the defendant

release and the interest of justice.” 18 U.S.C. § 3583(e)(1).

       The Court is not satisfied that early termination is warranted in this case. “Model prison

conduct and full compliance with the terms of supervised release is what is expected of a person

under the magnifying glass of supervised release and does not warrant early termination.” United

States v. McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 2005). Defendant’s “compliance with all

conditions of supervised release . . . is commendable, [but] that is what is required [of] all criminal

defendants and is not a basis for early termination of his supervised release.” United States v.

Weintraub, 371 F. Supp. 2d 164, 167 (D. Conn. 2005). Defendant has acted exactly as he is

required to act. In light of Defendant’s conviction and criminal history, the Court is not satisfied

that simply doing what is expected and required justifies early termination of Defendant’s

supervised release.

       Therefore, the Court hereby DENIES Defendant’s Pro Se Motion for Early Termination

of Supervised Release. (Doc. 31).

IT IS SO ORDERED.
Dated: November 10, 2020
                                                         /s/ Douglas Harpool_____________
                                                       DOUGLAS HARPOOL
                                                       UNITED STATES DISTRICT JUDGE




                                                  2

          Case 6:03-cr-03133-MDH Document 35 Filed 11/10/20 Page 2 of 2
